ADKINS, Acting Chief Justice.
Petitioner George Kastenbaum seeks reinstatement as a member of The Florida Bar. His disbarment resulted from a felony conviction in federal court in 1970.
His civil rights have been restored by executive order of the governor and approved by the cabinet. The referee found that petitioner has established his entitlement to resume the privilege of practicing law and recommended that the petition for reinstatement be granted without requiring petitioner to take the Florida Bar examination.
The Florida Bar supports the petition for reinstatement upon the taxing of costs in the amount of the $150 deposit.
George Kastenbaum is hereby reinstated as a member of The Florida Bar instanter without the need of taking any further examination. Costs in the amount of $150.00 are hereby taxed against the petitioner.
It is so ordered.
BOYD, OVERTON, SUNDBERG and HATCHETT, JJ., concur.